10-1996-ag
         Huang v. Holder
                                                                                       BIA
                                                                                Schoppert, IJ
                                                                               A088 527 724
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 29th day of August, two thousand eleven.
 5
 6       PRESENT:
 7                         JOHN M. WALKER, JR.,
 8                         PETER W. HALL,
 9                         DENNY CHIN,
10                              Circuit Judges.
11
12
13       YI MEI HUANG,
14                Petitioner,
15
16                         v.                                   10-1996-ag
17                                                              NAC
18       ERIC H. HOLDER, JR.,
19       UNITED STATES ATTORNEY GENERAL,
20                Respondent.
21
22
23       FOR PETITIONER:                Gary J. Yerman, New York, N.Y.
24
25       FOR RESPONDENT:                Tony West, Assistant Attorney
26                                      General; Greg D. Mack, Senior
27                                      Litigation Counsel; Micheline
28                                      Hershey, Attorney, Office of
29                                      Immigration Litigation, United
30                                      States Department of Justice,
31                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Yi Mei Huang, a native and citizen of the People’s

 6   Republic of China, seeks review of an April 28, 2010, order

 7   of the BIA affirming the August 13, 2008, decision of

 8   Immigration Judge (“IJ”) Douglas B. Schoppert, which denied

 9   Huang’s application for asylum, withholding of removal, and

10   relief under the Convention Against Torture (“CAT”).     In re

11   Yi Mei Huang, No. A088 527 724 (B.I.A. Apr. 28, 2010), aff’g

12   No. A088 527 724 (Immig. Ct. N.Y. City Aug. 13, 2008).        We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we review both

16   the IJ’s and the BIA’s opinions “for the sake of

17   completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18   2008) (per curiam).    The applicable standards of review are

19   well-established.     See 8 U.S.C. § 1252(b)(4)(B); see also

20   Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).     For

21   asylum applications, such as Huang’s, governed by the REAL

22   ID Act, the agency may, considering the totality of the


                                     2
 1   circumstances, base a credibility finding on an applicant’s

 2   demeanor, the plausibility of her account, or

 3   inconsistencies in her statements, without regard to whether

 4   they go “to the heart of the applicant’s claim.” 8 U.S.C.

 5   § 1158(b)(1)(B)(iii).

 6       Contrary to Huang’s position, substantial evidence

 7   supports the agency’s adverse credibility determination.

 8   The IJ reasonably relied on a number of bases in finding

 9   Huang not credible, including Huang’s demeanor.   The Court

10   grants “particular deference” in applying the substantial

11   evidence standard to credibility findings based on demeanor.

12   Dong Gao v. B.I.A., 482 F.3d 122, 126-27 (2d Cir. 2007).

13   Such deference is appropriate given that the IJ’s ability to

14   observe the witness places him in the best position to

15   evaluate credibility.   See Jin Chen v. U.S. Dep’t of

16   Justice, 426 F.3d 104, 113 (2d Cir. 2005).   Here, the IJ

17   noted that “it was [his] impression particularly when

18   testifying on direct examination that [Huang] was testifying

19   not about real life, lived experiences, but from a script.”

20   He further observed, “on cross-examination, [Huang]

21   frequently asked that questions be repeated and her demeanor

22   suggested to me that she was seeking to buy time to

23   formulate an answer to the questions.”   We defer to the IJ’s

                                   3
 1   findings here.   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167

 2   (2d Cir. 2008) (per curiam).

 3         The IJ also reasonably based his decision on

 4   implausibilities in Huang’s testimony.     In making a finding

 5   that an applicant’s claim is implausible, an IJ is not

 6   required to “explain in precise detail what made each

 7   identified act implausible.”   Wensheng Yan v. Mukasey, 509

 8   F.3d 63, 67 (2d Cir. 2007) (per curiam).     Rather, if “the

 9   reasons for [the IJ’s] incredulity are evident,” the

10   implausibility finding is supported by substantial evidence.

11   Id.   While “bald” speculation is an impermissible basis for

12   an adverse credibility finding, “[t]he speculation that

13   inheres in inference is not ‘bald’ if the inference is made

14   available to the factfinder by record facts, or even a

15   single fact, viewed in the light of common sense and

16   ordinary experience.”   Siewe v. Gonzales, 480 F.3d 160, 168-

17   69 (2d Cir. 2007).   Here, the IJ reasonably found it

18   implausible, given her alleged devout Christian beliefs and

19   participation in church activities, that Huang did not

20   baptize her baby who was born in the United States and did

21   not have a Christian wedding ceremony.     Huang’s explanations

22   for these seeming implausibilities were not so compelling

23   that a reasonable fact-finder must credit them.      See Majidi

                                    4
 1   v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).     Thus, as

 2   the IJ’s finding is based on Huang’s own contradictory

 3   testimony, and is therefore “tethered to record evidence,”

 4   Wensheng Yan, 509 F.3d at 67, the finding is supported by

 5   substantial evidence.

 6       The agency also relied on an inconsistency in reaching

 7   its adverse credibility determination.     As the IJ noted,

 8   Huang testified that she worked at a plant in China from

 9   September 2004 to January 2006, when she was fired after

10   being detained for her participation in underground church

11   activities.     However, Huang had submitted a household

12   registration booklet from 2005 that indicated that she was a

13   student at that time.     The IJ reasonably found that this

14   inconsistency undermined Huang’s credibility.     Huang offered

15   explanations; however, “a petitioner must do more than offer

16   a plausible explanation for his inconsistent statements to

17   secure relief; he must demonstrate that a reasonable fact-

18   finder would be compelled to credit his testimony.”        Majidi,

19   430 F.3d at 80 (emphasis in original) (internal citations

20   omitted).     Therefore, the agency was not required to credit

21   Huang’s explanation for this discrepancy.     See id. at 80-81.

22       Finally, Huang claims that the IJ erred in discounting

23   her unauthenticated documents from China.     However, this

                                     5
 1   claim is unavailing, as the weight afforded to the

 2   applicant’s evidence in immigration proceedings lies largely

 3   within the discretion of the IJ.    See Xiao Ji Chen v. U.S.

 4   Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006).

 5       Because Huang’s claims were all based on the same

 6   factual predicate, the agency’s adverse credibility

 7   determination was a proper basis for the denial of asylum,

 8   withholding of removal, and CAT relief.    See Paul v.

 9   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang v.

10   U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot.    Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21




                                    6